Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 10/27/2020.    
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “3GPP TS 29.500 v16.4.0, 2020-06, 3rd Generation Partnership Project, Technical Specification Group Core Network and Terminals, 5G System, Technical Realization of Service Based Architecture, Stage 3 (Release 16)” (hereinafter as “3GPP TS 29.500”)

Regarding Claim 1, “3GPP TS 29.500” teaches a method comprising: 
at a network function (NF) instance or NF service instance, constructing a message with one or more headers used to signal binding information, by (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set): 
populating, in the one or more headers, a binding indication comprising an address of the NF instance or NF service instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications); 
populating, in the one or more headers, one or more alternative binding indications comprising one or more alternative addresses of one or more alternative NF instances or alternative NF service instances (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications); 
wherein the one or more alternative NF instances or alternative NF service instances are equivalent NFs or equivalent NF services of the same NF Set or same NF Service Set as the NF instance or NF service instance (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts); and 
causing the message to be sent for communication to a recipient NF instance or recipient NF service instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends).

Regarding Claim 2, “3GPP TS 29.500” further teaches wherein the one or more headers used to signal binding information comprise a Hypertext Transfer Protocol (HTTP) custom header for 3gpp-Sbi- Binding according to Third Generation Partnership Project (3GPP) specifications (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists).

Regarding Claim 3, “3GPP TS 29.500” further teaches wherein each of the one or more alternative binding indications is associated with a scope parameter having a predetermined value or designation indicating it as an equivalent NF or equivalent NF service (“3GPP TS 29.500”, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header, Page 10 paragraph 4 “binding level”, other binding entities in these headers indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data).

Regarding Claim 4, “3GPP TS 29.500” further teaches wherein each of the one or more alternative binding indications is further associated with an additional parameter or value indicating a priority or a weight for load balancing or backup failure (“3GPP TS 29.500”, page 59, section 6.8.1, paragraph 1, SBI Message Priority (SMP) provides guidance when making throttling decisions related to overload control and for routing in proxies, page 59 section 6.8.2, paragraph 1, a client, proxy, and server shall use the “3gpp-Sbi-Message-Priority” value when setting or evaluating the priority of a message).

Regarding Claim 5, “3GPP TS 29.500” further teaches wherein: the NF instance or NF service instance is configured to have access to context data for processing, and 
the one or more alternative NF instances or alternative NF service instances are configured to have access to the same context data for processing as the NF instance or NF service instance (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts).

Regarding Claim 6, “3GPP TS 29.500” further teaches wherein: 
the address is for use by the recipient NF instance or recipient NF service instance for communication of messages to the NF instance or NF service instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends), and 
the one or more alternative addresses are for use by the recipient NF instance or recipient NF service instance for load balancing or backup failure in relation the communication of the messages (“3GPP TS 29.500”, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header, Page 10 paragraph 4 “binding level”, other binding entities in these headers indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data, Page 38, section 6.3.1, load control enables an NF Service Producer to signal its load information to NF Service Consumers, either via the NRF or directly to the NF Service Consumer).

Regarding Claim 7, “3GPP TS 29.500” further teaches wherein causing the message to be sent comprises causing the message to be sent via a proxy for communication to the recipient NF instance or recipient NF service instance, and wherein (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP). Whether a NF uses Direct Communication or Indirect Communication via an SCP is based on configuration of the NF): 
the address is for use by the proxy for communication of messages to the NF instance or NF service instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends), and 
the one or more alternative addresses are for use by the proxy for load balancing or backup failure in relation the communication of the messages (“3GPP TS 29.500”, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header, Page 10 paragraph 4 “binding level”, other binding entities in these headers indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data, Page 38, section 6.3.1, load control enables an NF Service Producer to signal its load information to NF Service Consumers, either via the NRF or directly to the NF Service Consumer).

Regarding Claim 8, “3GPP TS 29.500” further teaches wherein the proxy comprises a Service Communication Proxy (SCP) (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP). Whether a NF uses Direct Communication or Indirect Communication via an SCP is based on configuration of the NF).

Regarding Claim 9, “3GPP TS 29.500” further teaches further comprising: 
at the NF instance or NF service instance, obtaining, from an NF Repository Function (NRF), the one or more alternative addresses of the one or more alternative NF instances or alternative NF service instances of the same NF Set or same NF Service Set (“3GPP TS 29.500”, Page 73, section 6.12.4, paragraph 3, if the notification endpoint provided is not reachable, the NF Service Producer or SCP shall look up for an alternative notification endpoint address at the service level (i.e. NF Service registered in NRF) if the Binding Indication contains a service name or a binding to an NF Service Instance or NF Service Set , or at the NF instance level (i.e. NF Profile registered in the NRF), page 12,section 4.3.1, paragraph 2 bullet 1, NF service registration and de-registration makes the NRF aware of the available NF instances, page 12, section 4.3.2, paragraph 3, the NF Service Advertisement URI identifies the nfInstance resources in the NRF which are registered by the NF Service Producers).

Regarding Claim 10, “3GPP TS 29.500” further teaches wherein the message indicates a request or a response, and wherein (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request): 
the NF instance or NF service instance comprises an NF Consumer instance, the one or more alternative NF instances or alternative NF service instances comprises one or more alternative NF Consumer instances, and the recipient NF instance or recipient NF service instance comprises an NF Producer instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends), or 
the NF instance or NF service instance comprises an NF Producer instance, the one or more alternative NF instances or alternative NF service instances comprises one or more alternative NF Producer instances, and the recipient NF instance or recipient NF service instance comprises an NF Consumer instance.

Regarding Claim 11, “3GPP TS 29.500” teaches a method comprising: 
at a recipient network function (NF) instance or recipient NF service instance, or at a proxy for the recipient NF instance or recipient NF service instance, receiving a message with one or more headers used to signal binding information  (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends); 
obtaining, from the one or more headers, a binding indication comprising an address of an NF instance or NF service instance (“3GPP TS 29.500”, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications); 
obtaining, from the one or more headers, one or more alternative binding indications comprising one or more alternative addresses of one or more alternative NF instances or alternative NF service instances (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications); 
wherein the one or more alternative NF instances or alternative NF service instances are equivalent NFs or equivalent NF services of the same NF Set or same NF Service Set as the NF instance or NF service instance (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts); 
caching the address of the NF instance or NF service instance, and the one or more alternative addresses of the one or more alternative NF instances or alternative NF service instances (“3GPP TS 29.500”, Page 72, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts); and 
using the address for communication of messages to the NF instance or NF service instance (“3gpp ts 29.500”, Page 72, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends), and 
using the one or more alternative addresses of the one or more alternative NF instances or alternative NF service instances for load balancing or backup failure in relation the communication of the messages (“3GPP TS 29.500”, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header, Page 10 paragraph 4 “binding level”, other binding entities in these headers indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data, Page 38, section 6.3.1, load control enables an NF Service Producer to signal its load information to NF Service Consumers, either via the NRF or directly to the NF Service Consumer).

Regarding Claim 12, “3GPP TS 29.500” further teaches wherein the one or more headers used to signal binding information comprise a Hypertext Transfer Protocol (HTTP) custom header for 3gpp-Sbi- Binding according to Third Generation Partnership Project (3GPP) specifications (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists).

Regarding Claim 13, “3GPP TS 29.500” further teaches wherein: 
each of the one or more alternative binding indications is indicated with a scope parameter having a predetermined value or designation indicating it as an equivalent NF or equivalent NF service (“3GPP TS 29.500”, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header, Page 10 paragraph 4 “binding level”, other binding entities in these headers indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data), 
the NF instance or NF service instance is configured to have access to context data for processing, and the one or more alternative NF instances or alternative NF service instances are configured to have access to the same context data for processing as the NF instance or NF service instance (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts).

Regarding Claim 14, “3GPP TS 29.500” further teaches wherein each of the one or more alternative binding indications is further associated with an additional parameter or value indicating a priority or a weight value for the load balancing or the backup failure (“3GPP TS 29.500”, page 59, section 6.8.1, paragraph 1, SBI Message Priority (SMP) provides guidance when making throttling decisions related to overload control and for routing in proxies, page 59 section 6.8.2, paragraph 1, a client, proxy, and server shall use the “3gpp-Sbi-Message-Priority” value when setting or evaluating the priority of a message).

Regarding Claim 15, “3GPP TS 29.500” further teaches wherein the message indicates a request or a response, and wherein (“3GPP TS 29.500”,  page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request): 
the NF instance or NF service instance comprises an NF Consumer instance, the one or more alternative NF instances or alternative NF service instances comprises one or more alternative NF Consumer instances, and the recipient NF instance or recipient NF service instance comprises an NF Producer instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends), or 
the NF instance or NF service instance comprises an NF Producer instance, the one or more alternative NF instances or alternative NF service instances comprises one or more alternative NF Producer instances, and the recipient NF instance or recipient NF service instance comprises an NF Consumer instance.

Regarding Claim 16, “3GPP TS 29.500” further teaches which is performed at the proxy which comprises a Service Communication Proxy (SCP) (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP). Whether a NF uses Direct Communication or Indirect Communication via an SCP is based on configuration of the NF).

Regarding Claim 17, “3GPP TS 29.500” teaches a computing device comprising (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP)): 
one or more processors (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP), inherently a proxy such as a SCP would have a processor); 
one or more memory elements coupled to the one or more processors (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP), inherently a proxy such as a SCP would have memory storing instructions that are executed by the processor);
instructions stored in the one or more memory elements (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP), inherently a proxy such as a SCP would have memory storing instructions that are executed by the processor); 
the instructions being executable on the one or more processors for operation as a Service Communication Proxy (SCP) for (“3GPP TS 29.500”, page 12, section 4.3.1, paragraph 2, bullet 4, Inter service communication: NF Service Consumers and NF Service Producers may communicate directly or indirectly via a Service Communication Proxy (SCP), whether a NF uses Direct Communication or Indirect Communication via an SCP is based on configuration of the NF): 
receiving a message with one or more headers used to signal binding information, the message being destined to a recipient network function (NF) instance or recipient NF service instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends); 
obtaining, from the one or more headers, a binding indication comprising an address of an NF instance or NF service instance (“3GPP TS 29.500”, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications); 
obtaining, from the one or more headers, one or more alternative binding indications comprising one or more alternative addresses of one or more alternative NF instances or alternative NF service instances (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications); 
wherein the one or more alternative NF instances or alternative NF service instances are equivalent NFs or equivalent NF services of the same NF Set or same NF Service Set as the NF instance or NF service instance (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts); 
caching the address of the NF instance or NF service instance, and the one or more alternative addresses of the one or more alternative NF instances or alternative NF service instances (“3GPP TS 29.500”, Page 72, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends, Page 19, Example 7, service request with 2 binding indications, binding indications include a hexadecimal address of the two binding indications, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts); and 
using the address for communication of messages to the NF instance or NF service instance, and using the one or more alternative addresses of the one or more alternative NF instances or alternative NF service instances for load balancing or backup failure in relation the communication of the messages (“3GPP TS 29.500”, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header, Page 10 paragraph 4 “binding level”, other binding entities in these headers indicate alternative binding entities that can be reselected and that share the same resource contexts, Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data, Page 38, section 6.3.1, load control enables an NF Service Producer to signal its load information to NF Service Consumers, either via the NRF or directly to the NF Service Consumer).

Regarding Claim 18, “3GPP TS 29.500” further teaches wherein the one or more headers used to signal binding information comprise a Hypertext Transfer Protocol (HTTP) custom header for 3gpp- Sbi-Binding according to Third Generation Partnership Project (3GPP) specifications (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists).

Regarding Claim 19, “3GPP TS 29.500” further teaches wherein each of the one or more alternative binding indications is indicated in the HTTP custom header with a scope having a predetermined value or designation which indicates it as an equivalent NF or equivalent NF service (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts, Section 6.10.5.1, page 68, paragraph 3, if the SCP needs to reselect a different NF service instance, the SCP shall select an NF service instance using the NF (Service ) set ID received in the corresponding “3gpp-sbi-discovery-*” request header,  Page 10 paragraph 9 “NF Service Set”, a group of interchangeable NF service instances of the same service type within an NF instance, the NF service instances in the same NF service set have access to the same context data).

Regarding Claim 20, “3GPP TS 29.500” further teaches wherein: 
the NF instance or NF service instance is configured to have access to context data for processing, and the one or more alternative NF instances or alternative NF service instances are configured to have access to the same context data for processing as the NF instance or NF service instance (“3GPP TS 29.500”, page 10, paragraph 4 “binding level”, a parameter (bl) in “3gpp-sbi-routing-binding” and “3gpp-sbi-binding” HTTP custom header, which indicates the binding entity towards which a preferred binding exists (i.e. either to NF Service Instance, NF Service Set, NF instance, or an NF set), other binding entities in these headers, which do not correspond to the binding level indicate alternative binding entities that can be reselected and that share the same resource contexts), and 
the NF instance or NF service instance comprises an NF Consumer instance, the one or more alternative NF instances or alternative NF service instances comprises one or more alternative NF Consumer instances, and the recipient NF instance or recipient NF service instance comprises an NF Producer instance (“3GPP TS 29.500”, page 72, section 6.12.3, paragraph 1 and bullet 1, an NF service consumer may provide a binding indication in a service request by including a 3gpp-sbi-binding header in an HTTP request, with a binding level (bl) parameter indicating a preferred binding to either a NF service instance, NF service set, NF instance, or NF set, section 6.12.3, paragraph 2, the NF service Producer shall store the binding indication received from the NF service consumer and include it in a 3gpp-sbi-routing-binding header in subsequent service requests it sends), or 
the NF instance or NF service instance comprises an NF Producer instance, the one or more alternative NF instances or alternative NF service instances comprises one or more alternative NF Producer instances, and the recipient NF instance or recipient NF service instance comprises an NF Consumer instance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412